Title: John Adams to Norton Quincy, 30 March 1776
From: Adams, John
To: Quincy, Norton


     
      Dear sir
      Philadelphia March 30th. 1776
     
     The Acquisition of Boston, and its Harbour is of such vast Importance to the Province of Massachusetts Bay and New England in general, and indeed to all the confederated Colonies; that the Utmost Wisdom and public Spirit of our Countrymen ought to be employed in order to preserve it by such Fortifications as will make it impregnable for the future by any hostile Fleet.
     There is not in the whole World perhaps an Harbour, whose Channell is commanded by so many Eminencies, both upon Islands and the Main: But in order to avail ourselves of the full Benefit of these natural Advantages many heavy Cannon and much Powder will be wanted. I hope that Measures will be fallen upon to procure a supply of both.
     I think that the Militia of every Town which lies around Boston Harbour, ought to be formed into Matrosses or Artillery Men, that so they may be ready upon Occasion to go down to the Garrisons in the Harbour, and there officiate for the Defence of their Country.
     It is now Twelve Days, since our Army entered Boston, and We have heard no Particulars. I wish you would be kind enough to put your Pen to Paper, now and then, for the Edification, Comfort, Information &c. of your Friend,
     
      John Adams
     
     
      Remember me to all.
     
    